October 27, 2015

                                      03-15-0399-CV


BRIAN DIERSCHKE AND                             &                            IN THE THIRD
MARVIN DIERSCHKE                                 &
                                                 &
                                                 &                               COURT
V.                                               &
                                                 &
CHERYL LYNN DIERSCHKE,                           &
DANA JOY DIERSCHKE NEZWEK,                       &                            OF APPEALS
AND GRANT STEVEN DIERSCHKE                       &


              MOTION FOR EXTENSION OF TIME FOR FILING BRIEF



TO THE HONORABLE COURT


     Now comes Brian Dierschke and Marvin Dierschke, pro se appellants for Brian

Dierschke and Marvin Dierschke seeking to extend the time for filing a brief under Tex.

R. App. P 9.5 and 10.1(5). I have included the Certificate of Service, Certificate of

Compliance, and Certificate of Conference and a ten dollar filing fee. I wish to have an

extension deadline of Nov. 3rd. The briefwas due on Aug 18th. I sent it off on Aug 19th

and the clerk received it on Aug 21s* but didn't file it because it was passed the time. I

didn't receive the court record until July 27th, 2015. I apologize for the inconvenience. I

pray that the court will grant us an extension. Respectfully submitted.




                                                                     Brian Dierschke
                                                                     8494 Hawk Ave
                                                                     San Angelo, Tx 76904
                                                                     325-651-9296
Oct 23,2015
                                                                     ProSe
                                     /receivedN


                                      \
                                         OCT 2 7 2015
                                        THIRD COURT OF APPEALS
                                            JEFFREY D.KYLF. /
                                                                      y^o^J^^J^
                                                                     Marvin Dierschke
8494 Hawk Ave
San Angelo,Tx 76904
325-651-9296

ProSe
                        CERTIFICATE OF SERVICE



   I certify that on October 23,2015, a true copy of this document was forwarded by U.

S. Mail, return receipt requested, addressed as follows:


JAMES DAVID WALKER
P. O. Box 41
Milano, Texas 76556
SBOT 20706000
Phone:(512)636-9520
Fax:(512)455-7922
ATTORNEYS FOR APPELLEES
CHERYL LYNN DIERSCHKE,
DANA JOY DIERSCHKE
NEZWEK, AND GRANT STEVEN
DIERSCHKE



                                                               BRIAN DIERSCHKE
                                                               8494 Hawk Ave
                                                               San Angelo, Tx 76904
                                                                325-651-9296
                                                                ProSe




                                                               4L   CU-vJ   T]^Jul<XA^J
                                                               MARVIN DIERSCHKE
                                                               8494 Hawk Ave
                                                               San Angelo, Tx, 76904
                                                               325-651-9296
                                                               ProSe
                         CERTIFICATE OF CONFERENCE



   As required by Texas Rule of Appellate Procedure 10.1(a) (5). I certify that I have

conferred with all other parties-which are listed below- about the merits of this motion

with the following results:

                  James David Walker opposes motion.



                                                                BRIAN DIERSCHKE
                                                                8494 Hawk Ave
                                                                San Angelo, Tx 76904
                                                                325-651-9296
                                                                ProSe




                                                                  MARVIN DIERSCHKE
                                                                  8494 Hawk Ave
                                                                  San Angelo, Tx 76904
                                                                  325-651-9296
                                                                  ProSe




                                                                   Dd Z? -ZoiJ
                                                                  Date
                           CERTIFICATE OF COMPLIANCE



   As required by Texas Rule of Appellate Procedure 52.10(a), I certify that I have

notified or made a diligent effort to notify all parties by expiated means that this motion

for temporary relief has been or will be filed.



                                                               Brian Dierschke
                                                               8494 Hawk Ave
                                                                San Angelo, Tx 76904
                                                               325-651-9296
                                                                ProSe




                                                                Marvin Dierschke
                                                                8494 Hawk Ave
                                                                San Angelo, Tx 76904
                                                                325-651-9296
                                                                 ProSe




                                                                  Oct 2.7 2C/S
                                                                        Date
     PJ?£SS FIRMLY TO SEAL
                                                             PRESS FIRML Y TO SEAL
                                                                                                                       02 ip      $ 005.
                                                                                                                       0001918266 OCT 23
                                                                                                                     MAILED FROM ZIP CODE
      PRIORITY8                                                 I FRC|
                                                                                                         forOomostfc
€»      •       MAIL •                                                                   PRIORITY®       and International tin
                                                                                         MAIL
       HOI DATE OF DELIVERY SPECIFIED*                                    UNITED STATES POSTALSER VICE
       fi?t   USPSTR ESlFdsmiSERVKE*                                     From
                               USPS TRACKING #
                                                                                       2*19* JlLj At
       $      INSURAI
s     i£51 PICKUP/                                       n
                                                                                     TO           CW7 Of APtSALS
              * Domestic
                           9114 9999 4431 4921 S63S 59                                             P.O. &cx IZSH1
                                                                                                   hs&Aj "&/** 7?7//-2*Y7
                                                                          UM 226. Jsusiy 2003
      WHEN USEDINTERNATIONALLY,
        A CUSTOMS DECLARATION
        LABEL MAY BE REQUIRED.
                                                                L
                                      EP14F July 2013         VISITUSATUSPS.COM'                                                 UNITED
       PS00001000014                  OD: 12.5x9.5            ORDER FREE SUPPLIES ONI INP